      Case 2:19-cv-00521-JAM-DB Document 63 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA M. PATTERSON,                                No. 2:19-cv-0521 JAM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF VACAVILLE, et al.,
15                       Defendants.
16

17          Plaintiff Lisa Patterson is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On August 31,

19   2020, the undersigned issued findings and recommendations recommending that defendant’s

20   motion to dismiss be granted and that plaintiff’s second amended complaint be dismissed without

21   further leave to amend. (ECF No. 61.) Plaintiff was given thirty days to file any objections. On

22   September 22, 2020, plaintiff filed a motion seeking a thirty-day extension of time to file

23   objections due to a delay in receiving the August 31, 2020 findings and recommendations. (ECF

24   No. 62.) Good cause appearing, plaintiff’s request will be granted.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s September 22, 2020 motion for a thirty-day extension of time (ECF No. 62)

27   is granted; and

28   ////

                                                       1
     Case 2:19-cv-00521-JAM-DB Document 63 Filed 09/29/20 Page 2 of 2

 1           2. Plaintiff shall file any objections to the August 31, 2020 findings and recommendations

 2   within thirty days of the date of this order.

 3   Dated: September 29, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB\orders\orders.pro se\patterson0521.eot2.ord
24

25

26
27

28

                                                      2
